In re Reichert, Martha; Reichert, Thomas;—Plaintiffs); applying for writ of certio-rari and/or review; Parish of Lincoln, 3rd District Court, Div. “A”, No. 39,745; to the Court of Appeal, Second Circuit, No. 26800-CA.
Writ granted. Court of appeal erred in finding that exhibits 29, 33, 36 and 37 were not admissible under 23 U.S.C.A. section 409 and this court’s decision in Wiedeman v. Dixie Electric Membership Corp., 627 So.2d 170 (La.1993). Therefore, the court erred in making a “de novo assessment of liability without deference to either verdict.” Accordingly, we vacate the judgment of the court of appeal and remand the case to that court to render a judgment after giving proper deference to the jury verdict and the judgment of the trial court.
LEMMON and VICTORY, JJ., would grant and docket.